Exhibit 10.3

SECURITY AGREEMENT

(Ex-Im Bank Guaranteed Revolving Line of Credit)

1. THE SECURITY. Each of the undersigned, NATCO Group Inc., National Tank
Company and Total Engineering Services Team, Inc. (collectively, the “Pledgor”),
hereby assigns and grants to Bank of America, N.A. (the “Bank”) a security
interest in the following described property now owned or hereafter acquired,
whether owned jointly or individually (“Collateral”):

(a) All Export-Related Accounts. “Export-Related Accounts” means all present and
future accounts of Pledgor arising from the sale of Export-Related Inventory and
all contract rights, chattel paper, instruments, letter of credit rights,
payment intangibles and general intangibles related thereto; including all
amounts due to the Pledgor from a factor and all returned or repossessed goods
which, on sale or lease, resulted in an account or chattel paper.

(b) All Export-Related Inventory, including all materials, work in process and
finished goods. “Export-Related Inventory” means all present and future
inventory of the Pledgor that has a minimum of 51% United States content, that
has been purchased, manufactured or otherwise acquired by the Pledgor for sale
or resale pursuant to a documented export order or contract for the purchase by
a buyer of finished goods or services and that is intended for export from the
United States.

(c) All general intangibles, including, but not limited to, (i) all patents, and
all unpatented or unpatentable inventions; (ii) all trademarks, service marks,
and trade names; (iii) all copyrights and literary rights; (iv) all computer
software programs; (v) all mask works of semiconductor chip products; (vi) all
trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems. The Collateral shall include all goodwill connected with or symbolized
by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.

(d) All negotiable and nonnegotiable documents of title covering any Collateral.

(e) All accessions, attachments and other additions to the Collateral.

(f) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral.

(g) All books and records specifically pertaining to any Collateral, including
but not limited to any computer-readable memory and any computer hardware or
software necessary to process such memory (“Books and Records”).

2. THE INDEBTEDNESS. The Collateral secures and will secure all Indebtedness of
the Pledgor to the Bank. Each party obligated under any Indebtedness is referred
to in this Agreement as a “Debtor.” “Indebtedness” means, with respect to that
certain $10,000,000 Ex-Im Bank guaranteed revolving line of credit arising under
that certain Loan Agreement (Ex-Im Bank Guaranteed Revolving Line of Credit)
(the “Loan Agreement”) and related agreements, documents and instruments entered
into between Bank and Pledgor as of even date herewith, as now in effect and as
amended, renewed or restated in the future, all debts, obligations or
liabilities now or hereafter existing, absolute or contingent of the Debtor or
any one or more of them to the Bank, whether voluntary or involuntary, whether
due or not due, or whether incurred directly or indirectly or acquired by the
Bank by assignment or otherwise.

 

-1-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

3. PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:

(a) The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.

(b) The Pledgor’s chief executive office is located, in the state specified on
the signature page hereof. In addition, the Pledgor is incorporated in or
organized under the laws of the state specified on such signature page. The
Pledgor shall give the Bank at least thirty (30) days notice before changing its
chief executive office or state of incorporation or organization. The Pledgor
will notify the Bank in writing prior to any change in the location of any
Collateral.

(c) The Pledgor will notify the Bank in writing prior to any change in the
Pledgor’s name, identity or business structure.

(d) Except for Permitted Liens (as defined in the Loan Agreement), the Pledgor
has not granted and will not grant any security interest in any of the
Collateral except to the Bank, and will keep the Collateral free of all liens,
claims, security interests and encumbrances of any kind or nature except the
security interest of the Bank.

(e) The Pledgor will promptly notify the Bank in writing of any event which
affects the value of the Collateral, the ability of the Pledgor or the Bank to
dispose of the Collateral, or the rights and remedies of the Bank in relation
thereto, including, but not limited to, the levy of any legal process against
any Collateral and the adoption of any marketing order, arrangement or procedure
affecting the Collateral, whether governmental or otherwise.

(f) The Pledgor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Bank’s security interest (collectively, the “Collateral
Costs”). Without waiving the Pledgor’s default for failure to make any such
payment and upon prior written notice to the Pledgor, the Bank at its option may
pay any such Collateral Costs, and discharge encumbrances on the Collateral, and
such Collateral Costs payments shall be a part of the Indebtedness and bear
interest at the rate set out in the Indebtedness. The Pledgor agrees to
reimburse the Bank on demand for any Collateral Costs so incurred.

(g) Until the Bank exercises its rights to make collection, the Pledgor will
diligently collect all Collateral.

(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such document
to the Bank, together with any necessary endorsements.

(i) The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Export-Related Accounts Receivable and Export-Related Inventory
except with the prior written consent of the Bank or as otherwise set forth in
the Loan Agreement; provided, however, that the Pledgor may sell Export-Related
Inventory in the ordinary course of business.

(j) The Pledgor will maintain and keep in force insurance covering the
Collateral against property damage, to the extent that any Collateral is of a
type which can be so insured. Such insurance shall be with responsible companies
in such amounts, with such deductibles and against such risks as are usually
carried by owners of similar businesses and properties in the same general areas
in which the Pledgor operates, and the Pledgor shall furnish to the Bank
satisfactory evidence thereof promptly upon request. The Pledgor shall provide
the Bank with a certificate showing coverage provided under the policies of
insurance and such policies shall be endorsed to the effect that they will not
be canceled for nonpayment of premium, reduced or affected in any material
manner without thirty (30) days prior written notice to the Bank.

 

-2-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

(k) The Pledgor will, at its expense, diligently prosecute all patent, trademark
or service mark or copyright applications pending on or after the date hereof,
will maintain in effect all issued patents and will renew all trademark and
service mark registrations, including payment of any and all maintenance and
renewal fees relating thereto, except for such patents, service marks and
trademarks that are being sold, donated or abandoned by the Pledgor pursuant to
the terms of its intellectual property management program. The Pledgor also will
promptly make application on any patentable but unpatented inventions,
registerable but unregistered trademarks and service marks, and copyrightable
but uncopyrighted works. The Pledgor will at its expense protect and defend all
rights in the Collateral against any material claims and demands of all persons
other than the Bank and will, at its expense, enforce all rights in the
Collateral against any and all infringers of the Collateral where such
infringement would materially impair the value or use of the Collateral to the
Pledgor or the Bank. The Pledgor will not license or transfer any of the
Collateral, except for such licenses as are customary in the ordinary course of
the Pledgor’s business, or except with the Bank’s prior written consent.

4. ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Bank may at its
option at any time, whether or not the Pledgor is in default:

(a) Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (ii) information on any contracts or other matters
affecting the Collateral.

(b) Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.

(c) Require the Pledgor to deliver to the Bank any instruments, chattel paper or
letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.

(d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the Bank’s interest in the Collateral.

5. DEFAULTS. Any one or more of the following shall be a default hereunder:

(a) Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the Indebtedness, after giving effect to any applicable
grace or cure periods.

(b) The Pledgor breaches any term, provision, warranty or representation under
this Agreement or under any other obligation of the Pledgor to the Bank not
specifically referred to in this Section 5 and such default is not cured within
thirty (30) days after the Bank gives written notice of such to the Pledgor.

(c) The Bank fails to have an enforceable first lien (except for any prior liens
to which the Bank has consented in writing or “Permitted Liens” as defined in
the Loan Agreement) on or security interest in the Collateral.

(d) Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness.

(e) The Pledgor or any guarantor or other party obligated under any Indebtedness
becomes insolvent, or is generally not paying or admits in writing its inability
to pay its debts as they become due, fails in business, makes a general
assignment for the benefit of creditors, dies, or commences any case, proceeding
or other action under any bankruptcy or other law for the relief of, or relating
to, debtors.

 

-3-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

(f) Any case, proceeding or other action is commenced against the Pledgor or any
guarantor or other party obligated under any Indebtedness under any bankruptcy
or other law for the relief of, or relating to, debtors.

(g) Any involuntary lien of any kind or character attaches to any Collateral,
except for involuntary liens that could not reasonably be expected to have a
Material Adverse Effect (as defined in the Loan Agreement).

(h) The Pledgor has given the Bank any false or misleading information or
representations, except as could not reasonably be expected to have a Material
Adverse Effect (as defined in the Loan Agreement).

6. BANK’S REMEDIES AFTER DEFAULT. In the event of any default, the Bank may do
any one or more of the following:

(a) Declare any Indebtedness immediately due and payable, without notice or
demand.

(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.

(c) Require the Pledgor to obtain the Bank’s prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Export-Related
Inventory.

(d) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.

(e) Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank’s exclusive
control.

(f) Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.

(g) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor’s equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.

(h) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor’s name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.

(i) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.

(j) Use or transfer any of the Pledgor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.

 

-4-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

(k) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.

(l) Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor’s attorney-in-fact to perform all acts and execute all documents
in connection therewith.

(m) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank’s agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor’s
Indebtedness.

(n) Exercise any other remedies available to the Bank at law or in equity.

7. Consent to Jurisdiction. EACH PARTY IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT WILL BE
LITIGATED IN THE DISTRICT COURT OF HARRIS COUNTY, TEXAS, OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION. EACH PARTY
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN THE
SOUTHERN DISTRICT OF TEXAS, WAIVES PERSONAL SERVICE OF PROCESS UPON SUCH PARTY,
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
DIRECTED TO SUCH PARTY AT THE ADDRESS STATED ON THE SIGNATURE PAGE HEREOF AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT. IN ADDITION,
EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
DEFENSE ASSERTING AN INCONVENIENT FORUM IN CONNECTION THEREWITH.

8. Waiver of Jury Trial. THE PLEDGOR AND THE BANK EACH WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
THE PLEDGOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE BANK OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

9. MISCELLANEOUS.

(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.

(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.

(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance reasonably satisfactory to the Bank.

 

-5-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

(d) This Agreement shall be governed by and construed according to the laws of
the State of Texas.

(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.

(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code, as the same may be in effect from time to time in the relevant United
States jurisdiction.

(g) In the event of any action by the Bank to enforce this Agreement or to
protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorney’s fees to the extent permitted by
law.

(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.

(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter.

(j) The Bank’s rights hereunder shall inure to the benefit of its successors and
assigns. In the event of any assignment or transfer by the Bank of any of the
Indebtedness or the Collateral, the Bank thereafter shall be fully discharged
from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred.

(k) All representations, warranties and agreements of the Pledgor are joint and
several and all shall be binding upon the successors and permitted assigns of
the Pledgor. The Pledgor shall not assign any right or obligation under this
Agreement without the Bank’s prior written consent. Each Pledgor agrees that any
release which may be given by the Bank to the other Pledgor(s) will not release
such Pledgor from this Agreement and the Bank can exercise its rights against
each Pledgor even if any other Pledgor may no longer be bound by this Agreement
for any reason.

10. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures on next page.]

 

-6-

 

Security Agreement (Ex-Im Line)



--------------------------------------------------------------------------------

The parties executed this Agreement as of June 15, 2007, intending to be legally
bound.

 

Bank of America, N.A.     NATCO Group Inc. By:  

/s/ David A. Batson

    By:  

/s/ Bradley P. Farnsworth

  David A. Batson       Bradley P. Farnsworth   Senior Vice President      
Senior Vice President and Chief Financial Officer       National Tank Company  
    By:  

/s/ Bradley P. Farnsworth

        Bradley P. Farnsworth         Senior Vice President and Chief Financial
Officer       Total Engineering Services Team, Inc.       By:  

/s/ Bradley P. Farnsworth

        Bradley P. Farnsworth         Vice President Address where notices to
the Bank are to be sent:     Location of NATCO Group Inc. (chief executive
office)

Bank of America, N.A.

700 Louisiana, 7th floor

Houston, Texas 77002-2700

Facsimile: (713) 247-7748

   

2950 North Loop West, Suite 700

Houston, TX 77092

    Location of National Tank Company (chief executive office)    

2950 North Loop West, Suite 700

Houston, TX 77092

    Location of Total Engineering Services Team, Inc. (chief executive office)  
 

1036 Destrehan Avenue

Harvey, LA 70059

    Address where notices to each of the Pledgors are to be sent:     2950 N.
Loop West, 7th Floor     Houston, Texas, 77092    
Telephone:                               Facsimile:                            

 

-7-

 

Security Agreement (Ex-Im Line)